980 F.2d 735
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Roger D. MOSBY, Appellant,v.Leslie W. STEEN, Clerk, Arkansas Supreme Court, Appellee.
No. 92-3019.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 9, 1992.Filed:  December 7, 1992.

Before MAGILL, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Roger D. Mosby, an Arkansas inmate, appeals from the district court's1 denial of his petition for a writ of mandamus.  We have carefully reviewed the record and find no error.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas